Citation Nr: 1732325	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for pseudo folliculitis barbae.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1999 and from January 2001 to January 2004.  

This appeal arises before the Board of Veterans Appeals (Board) from a March 2012 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for his service-connected pseudo folliculitis barbae.  He asserts that the condition causes him to get bumps on his face.  In general, he and his representative assert that the Veteran's pseudo folliculitis barbae is worse than has been evaluated.

The Board also notes that VA treatment records show treatment for pseudo folliculitis barbae to include betamethasone cream and triamcinolone acetonide cream.  See VA tx (Hampton) 2/21/06-4/6/15, pp. 84, 86, 113 (rec'd 6/9/2015).  Betamethasone is a steroidal medication and triamcinolone acetonide is a synthetic corticosteroid.  See https://en.wikipedia.org/wiki/Betamethasone and https://en.wikipedia.org/wiki/Triamcinolone_acetonide (accessed 8/4/2017).  Service treatment records show inservice treatment with hydrocortisone cream for the condition during active service.  See STRs, p. 47 (rec'd 3/2/2004).  Hence, treatment with these creams presently is consistent with prior treatment.  

The most recent VA examination for skin was conducted in January 2012 and was for the purpose of establishing service connection.  The examiner found the pseudo folliculitis barbae to affect less than 5 percent of the Veteran's exposed skin.  While the examiner observed no current facial disfigurement or scarring, she also stated that the disability has an adverse impact on the Veteran's employment, particularly in those jobs where a clean shaven face is preferred.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dated from December 2015 to the present.

2.  After any development deemed necessary is completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected pseudo folliculitis barbae.  

The Veteran's claims file (including this remand) must be reviewed by the examiner.  The examiner should fully document in detail all signs and symptoms necessary for rating the Veteran's service-connected pseudo folliculitis barbae and/or disfigurement from the skin condition, to include but not limited to, the size, shape, and location of his scars and papules or bumps, as the Veteran has described them.  

The examiner is asked to specifically comment on the Veteran's facial appearance.  Understanding that the condition may come and go, and may only be present if the Veteran shaves or trims his beard, the Board requests the examiner to estimate, as accurately as possible, the percentage of the Veteran's face affected.  

The examiner is also asked to clarify the Veteran's treatment (i.e., were corticosteroids or other immunosuppressive drugs required to treat the pseudo folliculitis barbae and, if so, for what length of time during the appeal period).  
A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  The claim for an increased evaluation for service-connected pseudo folliculitis barbae should be readjudicated.  If any of the benefit sought remain denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
















	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




